DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Yun., US PG Pub 2016/0320777 A1.  

Regarding claim 1 where it is disclosed by Yun to have a cleaning robot as shown in at least figures 1A and 1B.  Yun discloses that their system also can, “A mobile robot comprising: a moveable body [figures 1A-E where they show a driving unit]; an image acquirer configured to capture an image in a traveling direction [at least paragraphs 83]; an obstacle detection unit 
Regarding claim 2 where it is disclosed by Yun in figure 5B to approach the object even after it has detected the obstacle.  It is further disclosed by Yun in at least paragraphs 114+ to have their robot avoid the obstacle once it has sensed an obstacle in its travel path.  
Regarding claim 3 where it is disclosed by Yun in at least paragraphs 79, 81, 106 and 108-109, to have their controller perform control based on image data received from the camera.  
Regarding claim 4 where it is disclosed by Yun to have, “the controller [figure 1E device 180 controller] analyzes image data captured before a predetermined time based on a time point at which the obstacle detection unit determines that the obstacle is positioned at a predetermined distance [at least paragraphs 109, 123, 125, 132 and 147] and determines a shape [paragraph 202] and size of the obstacle or a type of the obstacle [at least paragraphs 17-18, 91, 126 and 160-161].”  
Regarding claim 7 where it is disclosed by Yun in at least paragraph 19 to have the robotic device being stopped once an obstacle has been detected, as is also described in paragraph 
Regarding claim 8 where it is disclosed by Yun in at least paragraph 84 to have their robot include an ultrasonic sensor, laser sensor and an infrared sensor.  
Regarding claim 14 which is the corresponding method claim of system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 15 which is the corresponding method claim of system claim 2 and thus rejected for the same reasons as stated for claim 2 above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Lenser et al., US PG Pub 2008/0027591 A1 (hereafter Lenser).  

Regarding claim 9 where all the limitations of claim 1 are disclosed by Yun as described above.  However, it is not specifically disclosed by Yun to have their robot also include a remote server where the image data can be processed and determine the type of obstacle that is hindering the robots movement.  
Lenser is directed to a system for the control of a remote vehicle as shown in at least figure 9.  Lenser in at least paragraphs 101-103 describes their system having as server which can process the images from the robot and determine what the obstacle is.  Lenser in at least paragraphs 238-240 to have their system being able to determine the type of obstacle based on the sensed data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yun by the teachings of Lenser where they are both directed to the same field of endeavor of robot control.  Where one would have been motivated to modify .  

Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Schnittman et al., US PG Pub 2015/0020326 A1 (hereafter Schnittman).  

Regarding claim 10 where all the limitations of claim 1 are disclosed by Yun as described above.  However, it is not specifically disclosed by Yun to have their system also allow the robot to escape from a trapped condition when the system determines the robot is trapped.  
Schnittman is directed to a Compact autonomous coverage robot as shown in at least figure 1.  Where it is disclosed by Schnittman in at least paragraphs 68, 77, 115, 121, 126-134 and 137 to have their robotic device being able to determine that it has become stuck and hence implement an escape program that allows it to get out of the confinement situation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Yun by the teachings of Schnittman, where they are both directed to the same field of endeavor of robot control of cleaning devices.  Where one would have used a known technique to improve a similar device in the same way.  Where in this 
Regarding claim 11 where all the limitations of claim 10 are disclosed by Yun and Schnittman as described above.  Where it is further disclosed by Schnittman in at least paragraphs 68, 77, 115, 121, 126-134 and 137 to have their system also have predetermined responses to when the robot senses it has become stuck.  The robot can turn and maneuver different preprogrammed ways to try and get out of the trapped condition.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Yun by the teachings of Schnittman, where they are both directed to the same field of endeavor of robot control of cleaning devices.  Where one would have used a known technique to improve a similar device in the same way.  Where in this instance the modification of Yun whom does not specifically have their system have escape techniques to allow the robot to get its self out of a trapped situation and then continue working, as taught by Schnittman.  Whereas if the robot did not have the technique that is taught by Schnittman they robot would become stuck and require human intervention to be able to complete the task.  
Regarding claim 18 which is the corresponding method claim of system claim 10 and thus rejected for the same reasons as stated for claim 10 above.  
Regarding claim 19 which is the corresponding method claim of system claim 11 and thus rejected for the same reasons as stated for claim 11 above.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Schnittman as applied to claim 10 above, and further in view of Lenser et al., US PG Pub 2008/0027591 A1 (hereafter Lenser).  

Regarding claim 12 where all the limitations of claim 10 are disclosed by Yun and Schnittman as described above.  Where it is not specifically disclosed by either Yun nor Schnittman, to have their system also produce a response to the confinement of the robot by out putting a warning as the robot is stuck.  
Lenser is directed to a system for controlling a remote vehicle and they describe in at least paragraphs 90-92 to have their system have a speaker announce that the robot is stuck, hence requires human assistance.  Thus, the robotic device recognize that it was in a confinement situation and need assistance to get out of that situation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yun and Schnittman by the teachings of Lenser where they are both directed to the same field of endeavor of robot control.  Where one would have been motivated to modify Yun and Schnittman whom do not have specifically analyzing the object that is in front of it and a remote server for processing the image data, as is taught by Lenser.  Where one would have been motivated to use a well-known technique to improve similar devices in the same way, as taught by Lenser.  Where in this instance the modification of Yun and Schnittman by Lenser would have allowed Yun and Schnittman to be improved by allowing their system to now have images processed at a remote site that can also determine the type of .  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 & 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 where applicant claims, “wherein the controller analyzes the image data and determines the obstacle before the detection signal is input.”  It is not clear as to what signal is being inputted?  Furthermore, where is the signal coming from and going to?  The metes and bounds of the claim are indefinite and the specification does not provide clear guidance as to what applicant is trying to claim and thus the claim will not be treated on the merits.  
Regarding claim 6 where applicant claims, “wherein, when the detection signal is input, the controller analyzes the image data and determines the obstacle.”  It is not clear as to where the signal is inputted from?  The metes and bounds of the claim are indefinite and the specification does not provide clear guidance as to what applicant is trying to claim and thus the claim will not be treated on the merits.  
Regarding claim 16 where applicant claims, “analyzing the image data and determining the obstacle before a detection signal for the obstacle is input from the obstacle detection unit after an image is captured.”  The claim is indefinite as it is unclear as to how the system detects an obstacle before it has been detected?  The metes and bounds of the claim are indefinite and the specification does not provide clear guidance as to what applicant is trying to claim and thus the claim will not be treated on the merits.  
Regarding claim 17 where applicant claims, “when a detection signal for the obstacle is input from the obstacle detection unit, analyzing the image data and determining the obstacle.”  It is unclear as to what applicant is claiming when they claim “signal for the obstacle” is this a signal from the obstacle?  Where does the signal get inputted?  The metes and bounds of the claim are indefinite and the specification does not provide clear guidance as to what applicant is trying to claim and thus the claim will not be treated on the merits.  

Allowable Subject Matter

Claims 13 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664